S.Y. BANCORP, INC.

OPTION GRANT AND AGREEMENT

   

A stock option ("Option") to purchase all or any part of an aggregate of
_________ shares of Common Stock, no par value per share ("Bancorp Common
Stock"), of S.Y. Bancorp, Inc. ("Bancorp"), is hereby granted effective
________________ to ____________________________ (the "Optionee"), pursuant to
the S.Y. Bancorp, Inc., 1995 Stock Option Plan (the "Plan").

 

The Option Price is $____________ per share, which price is 100% of the fair
market value of Bancorp Common Stock on the date of the grant of this Option as
determined by the Stock Option Plan Committee.

 

This Option is intended to constitute a Nonqualified Stock Option as defined in
the Plan. This Option is in all respects subject to the terms and limitations of
the Plan applicable to Stock Options which limitations include, but are not
limited to the following:

 

1. Term. This Option is not exercisable and shall terminate after the expiration
of ten (10) years from the date of its grant and may terminate on an earlier
date in the event of termination of the Optionee's employment with Stock Yards
Bank & Trust Company (the "Bank"). The earlier termination will cause an
unexercised Option to lapse 3 months following a termination of employment,
unless the termination is caused by death, in which case it shall continue to be
exercisable for 12 months, or on account of Disability (as determined under a
long term disability Plan of the Bank) or retirement (termination after age 60),
in which cases your right to exercise the Option (to the extent then vested)
will continue until the normal 10-year expiration date.

 

2.   Not Transferable. This Option is not transferable by the Optionee otherwise
than by will or the laws of descent and distribution and is exercisable during
the Optionee's lifetime, only by the Optionee.

 

3.   Vesting. This Option is first exercisable as allowed by the following
vesting schedule. The vesting schedule shows the number of shares for which the
Option is exercisable on each anniversary date of the date of grant, provided
you are still employed on that date.

Anniversary

   

1 Year

 

20% of shares granted

2 Year

 

40% of shares granted

3 Year

 

60% of shares granted

4 Year

 

80% of shares granted

5 Year

 

100% of shares granted

4.   Method of Exercise. Optionee may exercise this Option in whole or in part
(before the date the Option expires and to the extent vested under Section 3
above) on any normal business day of Bancorp by (a) executing and delivering
this Option Agreement to the Committee at Bancorp's principal executive office
together with written notice of the exercise of this Option and (b)
simultaneously paying the Option Price and (c) making arrangements for payment
of tax withholding in accordance with paragraph 8 below.. The payment of the
Option Price shall be made in cash, by check acceptable to the Bank, by delivery
to the Bank of certificates (properly endorsed) for shares of Stock registered
in Optionee's name (already held for the period required in the Plan), or a
combination of cash, check and Stock. If Optionee is subject to the reporting
requirements under Section 16 of the Securities Exchange Act of 1934, as
amended, any such election and any such reduction must be effected in order to
satisfy the conditions to the exemption under Rule 16b-3 of the Exchange Act or
any successor rule or regulation. Any payment made in Stock will be treated as
equal to the Fair Market Value of the Stock on the date the properly endorsed
certificate is delivered to the Committee.

 

5.   Employment and Termination. Neither the Plan, this Option nor any related
material shall give Optionee the right to continue in employment by Bancorp,
Bank or by a subsidiary or shall adversely affect the right of Bancorp, Bank or
a subsidiary to terminate Optionee's employment with or without cause at any
time.

 

6.   Shareholder Status. Optionee shall have no rights as a shareholder with
respect to any shares of Stock under this Option until such shares have been
duly issued and delivered to Optionee, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of other
rights of any kind or description whatsoever respecting the Stock except as
expressly set forth in the Plan.

 

7.   Other Laws. Bancorp shall have the right to refuse to issue or transfer any
Stock under this Option if Bancorp acting in its absolute discretion determines
that the issuance or transfer of such Stock might violate any applicable law or
regulation, and any payment tendered in such event to exercise this Option shall
be promptly refunded to Optionee.

 

8.   Tax Withholding. Bancorp may withhold or retain from any payment to
Optionee (whether or not such payment is made pursuant to this Option) or take
such other action which Bancorp deems necessary to satisfy any income or other
tax withholding requirements as a result of the exercise of the Option. Optionee
may elect to satisfy any federal and state tax withholding requirements through
a reduction in the number of shares of Stock actually transferred to Optionee
under the Plan upon the exercise of this Option. If Optionee is subject to the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
any such election and any such reduction must be effected in accordance with the
conditions of Rule 16b-3 or any successor rule or regulation thereunder.

 

9.   Modification, Amendment and Cancellation. The Board of Directors of Bancorp
shall have the right unilaterally to modify, amend or cancel this Option in
accordance with the terms of the Plan, and, in particular, shall have the right
under the Plan to cancel this Option if not exercised before a sale or certain
other corporate transactions to the extent provided in the Plan.

 

Dated: ____________________________

 

S.Y. Bancorp, Inc.

 

By:  ____________________________

       Chairman of the Compensation Committee

 

The optionee hereby accepts this option subject to all terms and limitations of
the option and the plan.

 

___________________________________

Optionee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------